EXHIBIT 1 National Penn Bancshares, Inc. 3rd Quarter 2009Earnings Webcast 2 Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be coveredby the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” “plan,’’ “goal,” “potential,” “seek,” “intend,’’ or“anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections,guidance and estimates (including their underlying assumptions), statements regarding plans, objectives, expectations orconsequences of announced transactions, and statements about the future performance, operations, products and services ofNational Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations are subject to a variety of risks, uncertainties and other factors. Consequently,actual results and experience may materially differ from those contained in any forward-looking statements. Such risks,uncertainties and other factors that could cause actual results and experience to differ from those projected include, but arenot limited to, the following: National Penn’s obligations under the U.S. Treasury’s TARP Capital Purchase Program; its abilityto obtain raise additional capital, to identify qualified consumers, businesses and growth opportunities; the ineffectiveness ofNational Penn’s business strategy due to changes in current or future market conditions; the effects of competition, and ofchanges in laws and regulations on competition, including industry consolidation and development of competing financialproducts and services; interest rate movements; the performance of National Penn’s investment portfolio; disruption fromannounced transactions, and resulting difficulties in maintaining relationships with customers and employees; challenges inestablishing and maintaining operations in new markets; and changes in consumer and business confidence.The foregoingreview of important factors should be read in conjunction with the risk factors and other cautionary statements included inNational Penn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, as well as in National Penn’sQuarterly Reports on Form 10-Q and other documents filed by National Penn with the SEC after the date thereof. NationalPenn makes no commitment to revise or update any forward-looking statements in order to reflect events or circumstancesoccurring or existing after the date any forward-looking statement is made. 3 September 30, 2009 June 30, 2009 Well-capitalizedminimum Regulatory Totalcapital ratio 13.72% 12.56% 10% Regulatory Tier 1capital ratio 12.46% 11.31% 6% Regulator Tier 1leverage ratio 9.00% 8.80% 5% Tangible CommonEquity to Tangibleassets 6.85% 5.26% n/a Tangible CommonBook Value per Share $4.99 $5.05 n/a Capital Position - September 30, 2009 l$153 million common equity raisedin the third quarter 2009 4 Overview - September 30, 2009 lAssets$ 9.74
